Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-17-00747-CV

               IN THE INTEREST OF J.J.S., E.F.S., and X.C.M.S., Children

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-02857
                      Honorable John D. Gabriel, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellants in relation to this appeal
because they qualify as indigent under TEX. R. APP. P. 20.

       SIGNED February 28, 2018.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice